﻿83.	Mr. President and representatives, I bring to you the greetings and good wishes for the success of our deliberations from His Excellency President Mzee Jomo Kenyatta of the Republic of Kenya. That veteran fighter for freedom, liberty and independence for the oppressed people of the world now stands ready to fight for peace, liberty and justice for all nations, particularly individuals and minority groups who face oppression from any State.
84.	My delegation extends its felicitations to the newly- elected President of the General Assembly, Mr. Leopoldo Benites of Ecuador. His exceptional ability, breadth of vision and wide experience in the affairs of the United Nations should ensure the successful conclusion of the present session.
85.	To the outgoing President, Mr. Stanislaw Trepczynski of Poland, we express our deep gratitude for conducting the last session with dispatch, skill and success.
86.	My delegation deems it appropriate to welcome into our fold the new Members — namely, the Federal Republic of Germany, the German Democratic Republic, and the Commonwealth of the Bahamas. It is our conviction that their membership will strengthen the United Nations and promote effectively its fundamental objectives of peace, justice and co-operation. We hope that the stand of the United Nations for the promotion of justice and equality in the Territories under colonial domination or in the minority racist regimes in Africa will receive their unequivocal, sympathetic, and action-oriented support.
87.	Turning now to the seemingly intractable problem of the Middle East, I wish to express the deep concern of my country over the grave situation in the Middle East. In less than 25 years, this is the fourth full-scale war which has engulfed the people of the Middle East in untold suffering and destruction. Unless checked soon, it could easily develop into a global conflagration.
88.	We African countries are not big Powers; we do not possess arsenals of sophisticated weapons. But we are intensely interested in peace, justice, progress and good- neighbourliness. Our own economies can develop only in conditions of peace and harmony. Therefore, we must play an active and sustained role in bringing about an honourable, just and expeditious settlement to the Middle East crisis under a durable structure of peace. In our view, what is called for is a fresh initiative by the African countries, alongside the other nations, to bring about the desired peace. This would be complementary to any efforts of the Security Council to find a meaningful and just solution through purposeful initiatives.
89.	The current eruption of warfare should be terminated by cessation of hostilities, the immediate withdrawal of troops, and application of the following principles: first, the acquisition of territory by force of arms is inadmissible; secondly, all States in the region have a right to existence in conditions of peace and security; thirdly, the rights of the displaced Palestinians should under no circumstances be abused, overlooked, sacrificed or minimized; fourthly, the super-Powers should desist from accelerating an arms race in the whole region, because it eventually acts as a catalyst to warfare; and fifthly, an international system for guaranteeing the territorial inviolability and political independence of every State in the area, including measures of demilitarization and the establishment of zones of peace, if necessary, should be seriously considered.
90.	Kenya sincerely hopes that unnecessary loss of life and property on all sides will be averted through a cease-fire. It is high time that a permanent solution, which has long proved elusive in the halls and corridors of our Organization, was found — for the benefit of the peoples of that region and for world peace at large. The immediate national interests of foreign States should not be permitted to override the supreme necessity of restoring a lasting peace in the Middle East.
91.	Our yearly congregation in New York for the General Assembly session should not be merely an exercise in passing resolutions and declarations or exchanging impressive rhetoric and bitter polemics for consignment to the mushrooming archives of the United Nations. Urgent political issues of decolonization and restoration of peace require our urgent attention. Loud rumbles of economic discontent call for concerted action. Threats to peace need to be totally eliminated. Super-Power interests and covert collaboration should not be permitted to diminish the role of the United Nations in peace-keeping and in the processes of peace- building. The liberation of over 30 million Africans held in servitude in southern Africa should be accelerated by determined action on the part of the international community. The rapidly opening horizons in science and technology need to be applied to development for the eradication of poverty, disease, illiteracy and squalor.
92.	In short, the challenges to be faced are numerous and multidimensional. Our responsibilities, therefore, are all the greater. To meet them realistically, we must not remain locked in sterile debate, inordinate delay or ideological confrontation. That is the path to abdication of responsibility, chaos and eventual ruination.
93.	It is only proper that we should welcome the recent international detente, even if it does not mean a solution to most of the outstanding problems of this day and age. The dialogue of peace and co-operation between the United States and the Soviet Union should be seen as a hopeful development. Similarly, the meeting together of two big Powers, which are also permanent members of the Security Council — one from the East and the other from the West —  is a step in the right direction.
94.	The cessation of hostilities in, and the withdrawal of foreign troops from, Viet-Nam should help the cause of peace and rehabilitation in that war-ravaged part of the world.
95.	The process of reconciliation and normality between India and Pakistan should prove useful for building a durable structure of peace, progress and co-operation on the Indian subcontinent, encompassing as it does the great States of India, Pakistan and Bangladesh.
96.	Tangible results from the difficult negotiations at the Conference on Security and Co-operation in Europe are expected to strengthen peaceful relations amongst States, which should cut across the military pacts conceived in the context of cold-war politics. The enlarged European Economic Community should act as an effective counterpoise to the unbridled ambitions of the super-Powers. Other regional groupings of newly-emergent nations have a similar role to play.
97.	The Assembly will readily understand Kenya's concern for the dire fate of millions of Africans who are condemned to slavery by Portuguese colonialism in Angola, Mozambique, and Guinea-Bissau, by the repression and terror of the apartheid regime in South Africa and Namibia and by the illegal rebel regime in Rhodesia.
98.	Before I dwell in some depth on the situation in southern Africa, I should like to hail the Declaration of Independence by the valiant freedom fighters of Guinea-Bissau. After decades of the slaughter of innocent men, women and children; after incalculable loss of property; after indescribable sufferings and deprivation, the gallant people of Guinea-Bissau have finally achieved their independence by armed struggle.
99.	Just as the Mau Maus of Kenya tore to shreds British colonial occupation in our forests, just as the Algerians defeated ,the French in the vast desert expanses of the Sahara, the people of Guinea-Bissau have now smashed the Portuguese colonialist presence in Guinea-Bissau by a relentless fight in the forests, plains and valleys of Guinea. That is an object lesson for the oppressed peoples of South Africa, Rhodesia and Namibia to take to the velds and karoos of southern Africa to win their independence if all peaceful methods fail to give them their inalienable birthright to freedom and sovereignty.
100.	Kenya pledges unreserved support to the people of Guinea-Bissau in consolidating their independence. Recognizing the new State is not sufficient in itself; we must ensure that it receives every form of moral and material support, particularly from the African and non-aligned countries that consistently supported the liberation struggle, in Guinea-Bissau. Kenya not only recognizes the new State of Guinea-Bissau, but is ready to offer any help that the new State may need.
101.	Africa holds no brief for violence. Africa wants a peaceful solution to problems of race and inequality in Territories under alien domination and minority racist regimes. If, however, all these methods fail, then no one should blame the Africans for raising the standard of rebellion and violence against the oppression, terror and bloodshed which is inflicted on them by unrepresentative and imposed orders. If it should prove necessary, Africa is ready to water the tree of liberty with blood. Responsibility for any ensuing racial conflagration must then be placed squarely at the door of the racists and the colonialists. Let that be very clearly understood both by the racists and by the world community.
102.	The conscience of the world has been outraged by the atrocities committed by the trigger-happy Portuguese soldiers in Mozambique. Defenceless, unarmed and innocent men, women and children have been butchered in the villages of Mozambique. These brutalities were exposed by reputable missionaries and by international journalists with impeccable credentials. It is probable that such massacres take place in great secrecy with calculated regularity in areas under Portuguese domination. This body must act to stop this wave of destruction, rape and plunder against the African population. The United Nations has a decisive role to play in this regard.
103.	The Portuguese should learn from their allies of 600 years, the British, who once held sway over a global empire over which the sun was supposed never to set. The winds of change swept away that myth and Britain realistically granted independence to almost all its colonies and Territories. Today the representatives of the liberated countries sit with Britain in the councils of the United Nations. In cordiality, and without bitterness over the past, they even have a club called the "Commonwealth".
104.	Portugal should also learn from France, another imperial Power that was forced to grant independence to numerous colonies in Africa and elsewhere.
105.	Portugal, in this day and age, lives in the dead dreams of the yesteryear of Vasco da Gama, when it thought that its writ spread from Europe across Africa to the Far East. That is amply demonstrated by the fact that even today two members sit in the Portuguese legislature who are supposed to represent Goa. That is indeed the height of absurdity. The impoverished, impostor Government of Caetano should now realise that the boundaries of Portugal do not extend beyond Europe. Unless Portugal wakes up from this Rip van Winkle sleep, it is in for rude shocks.
106.	We call upon the Church in Portugal and the enlightened opinion of the young and the intellectuals to join hands with us. Let us expose the fictitious nature and bankruptcy of the policies of the Portuguese regime which have spelled misery, bloodshed and ruin for millions of enslaved and helpless Africans.
107.	The non-aligned countries which held a summit meeting last month in Algiers adopted a resolution which urged all members of the North Atlantic Treaty Organization [NATO] to expel or suspend Portugal from NATO unless it terminates its colonial wars in Africa, stops the massacre of Africans, withdraws its troops from African
soil and grants independence to its colonies [see A/9330 and Corr. 1, pp. 36-38]. The reasons for that move are very clear. NATO arms intended for Europe release weapons in Portuguese possession for prosecuting Portuguese colonial wars in Africa. Portuguese officers trained under NATO programmes are known to be transferred later to the African theatre of war. They are therefore used, not for the purpose originally intended, but for maintaining the colonialization of Africans. These arms are not used for the avowed aim of protecting the freedom and liberty of Europeans, but rather to promote the suppression of human rights, democracy and freedom in Africa.
108.	In the face of Portuguese brutalities in Africa, no member of NATO can support the use of herbicides, defoliants and exceedingly potent chemical weapons for the mass destruction of people and crops. Many members of NATO themselves suffered from Hitlerite oppression which they eventually defeated through enormous sacrifices in life, limb and property. Our struggle against the alien regimes that are essentially Hitlerite in character and content is similar. Therefore, members of NATO should stand behind us in our legitimate struggle; for what is good for freedom- loving Europeans is equally good for the oppressed Africans. It is clear for them to see that Portugal is committed to a cause that is futile and a war it can never win. Let NATO members therefore play a rightful role in this shameful episode of Portuguese colonization of African Territories.
109.	Kenya is gratified that progressive countries like Norway and Denmark are now openly questioning in the NATO Councils the wisdom of the Portuguese colonial war effort in Africa. Other countries, like Sweden, the Netherlands and those in the socialist camp, have stepped up their moral and material assistance to the liberation movements in Africa. To all these countries we express our deepest gratitude. To the others that do not yet support us, we address an appeal to emulate the worthy example of the countries sympathetic to our cause.
110.	We also welcome the support that organizations like the World Council of Churches, the Anti-Apartheid Movement and many other private and public institutions are giving to the cause of freedom and independence in our continent of Africa.
111.	Here I should like directly to address France, a country which is associated with the noble sentiments of liberty,
equality and fraternity of mankind. Has France forgotten or neglected these ideals, which contributed to its greatness? If not, it should come out in the open with a clean conscience and bring pressure to bear upon Portugal to terminate the massacre of the black people in Africa and to grant them their inalienable right to freedom and independence.
112.	I ask Britain, which is credited with democratic traditions, rule of law and humanitarianism, not to disown its time-honoured values. The United Kingdom should not be seen to be associating with countries like Portugal, which systematically practise genocide and slavery in Africa.
113.	The great country of the United States, whose modern democracy was laid down by men like Washington, Jefferson and Lincoln, should not disgrace the glorious principles which were laid down by these men. It should not be associating with a puny Power like Portugal, which has spread terror and rained death and destruction on our continent.
114.	All these great and self-confessed Christian nations should not fold their hands and sit back oblivious to the decimation of the black people in Africa by the brutal and dehumanizing policies of Portugal. Kenya urges all of them to suspend or expel Portugal from membership in NATO unless it complies with the principles and purposes for which the Organization was established.
115.	The Decolonization Mission of the Organization of African Unity [OA U], on which Kenya had the privilege of serving, highlighted the plight of subjugated Africa during its sojourn to numerous world capitals. World attention is now focused on the sufferings of Africans under colonial regimes. The United Nations-sponsored International Conference of Experts for the Support of Victims of Colonialism and Apartheid in Southern Africa, which was held earlier this year in Oslo, was indeed successful. More such conferences should be held throughout the world to keep this issue alive and under constant review by world leaders.
116.	The Cabora Bassa hydroelectric project in the Tete province of Mozambique is conceived as a master-plan to settle millions of poor whites from Portugal so that they can enrich themselves through the toil, tears and sweat of the Africans. This will enable the whites to carry on indefinitely the oppression of the blacks and, through the exploitation of the vast mineral resources of this Territory, to fill the coffers of metropolitan treasuries in Europe.
117.	Although technically it would be a good project for a free, democratic Mozambique, at this juncture it is wrong to support it because it will strengthen Portuguese colonialism in Africa. It was for that reason that the OAU Decolonization Mission requested Western Governments, institutions, bankers and investors to desist from taking part in this project. We are grateful to the Governments which heeded our appeal; I must single out for special mention many Swedish and Italian firms which withdrew their participation from the Cabora Bassa project. We request those who did not do so to examine their conscience and help Africa's cause. We are merely asking for the postponement of their collaboration, not for their permanent exclusion from the project. When Mozambique attains independence, it can proceed to completion. At that time we shall appreciate it.
118.	Kenya also urges the isolation of and a comprehensive boycott against Portugal. The Security Council should act decisively to repel threats to international peace and security posed by Portuguese colonialism in Africa. An arms embargo against Portugal is called for. Brutalities and excesses of the Portuguese troops in Africa should continue to be exposed in the hope that the outraged world conscience will be galvanized into effective action against the colonialists in Africa. Concrete and meaningful steps are necessary to break the growing alliance between Portugal, South Africa and Rhodesian whites.
119.	In South Africa a most explosive and dangerous situation obtains. As if the massacre of Africans in 1960 at Sharpeville was not enough, the South Africans indiscriminately slaughtered workers at Carletonville last month when they were protesting against unjust employment conditions in South African mines. This demonstrates that the bloodthirsty minority regimes of southern Africa have an insatiable appetite for death and destruction of the Africans.
120.	South Africa has created certain "Bantustans" as homelands for the black people of South Africa. This is an entirely erroneous description because all the land in South Africa belongs to the Africans. We are told that the "Bantustans" are independent entities designed to ensure equal and separate development. But this is deception at its highest and arrant nonsense aimed at hoodwinking the world. In actual fact, the "Bantustans" are reservoirs of black majority population strategically located in arid regions on which the whites can swoop down at will and forcibly take away African labour to mines, factories, homes of the whites and other such places. They are festering sores of unemployment, discontent and squalor where no development in any form or shape has taken place. They are like cattle-pens from which the desired number of animals are taken for slaughter to make vast profits for sustaining the apparatus of apartheid.
121.	Vorster hopes to control the "Bantustans" by creating divisions amongst them and the liberation movements. His designs are to play one against the other and to see blacks fight against black brethren while the whites prosper and look at black men killing black men.
122.	The concept of "Bantustans" is the most pernicious evil conceived by the human mind. The world body must reject it outright.
123.	With regard to Rhodesia, the Kenya Government recommends the convening of a round-table conference of all the interested parties to work out a constitutional arrangement for the granting of independence to the African majority under an equitable electoral system. The Africans, whose political destiny is at stake, must participate fully and freely in such negotiations. Those incarcerated in Smith's prisons ought to be released. Restrictions on African political movement and organization must be lifted. All discriminatory laws should be repealed in recognition of the right of the Africans to freedom and independence. South African military and police contingents have no business in Rhodesia. Those are fundamental conditions for an equitable and a lasting settlement to the Rhodesian problem.
124.	On Namibia, we shall support fully all the efforts of the United Nations to maintain a physical foot-hold for the purpose of promoting African majority rule and independence. Eviction of illegal South African presence from that Territory is imperative. It is our feeling that direct negotiations with South Africa as to the future of Namibia have proved fruitless. They should therefore be discontinued and other concrete alternatives tried.
125.	I may be asked, quite legitimately, why the African countries have now seen fit to maintain a militant stance towards the colonial and minority racist regimes in Africa. Our answer is that all peaceful methods have been tried without success, and the patience of the oppressed peoples is mounting to a breaking-point.

126.	Free Africa's call, in the Lusaka Manifesto on Southern Africa,  was rejected by Vorster. This was an appeal for a peaceful solution on the basis of freedom, equality and democratization of the rigid apartheid system within South Africa. The United Nations, the non-aligned world and OAU made several appeals for peaceful accommodation which were rejected outright by South Africa. Free Africa was ready to discuss ways and means of democratizing the internal situation in South Africa in a peaceful manner for the amelioration of the conditions of the black people.
127.	This meant discussions on the system of apartheid and its eventual abolition. It, too, was of no avail. Vorster's reaction was to rain insults and aggression on free African countries to the north. The territorial integrity of Zambia, the United Republic of Tanzania and Zaire was violated by joint action of the South African, Rhodesian and Portuguese militarists. In the face of this intransigence, does Africa really have a choice other than that of an armed struggle?
128.	Permit me now to say a few words about our steadfast commitment to the non-aligned movement. We are convinced that this movement has been a dynamic force for promoting peace, justice and understanding in contemporary international affairs. It is a solid front against colonialism, racism, exploitation and inequality. It has a definite role to play for the economic and social welfare of the non-aligned States.
129.	I should also reiterate Kenya's unswerving support for OAU. It is our ultimate hope for the liberation and economic advancement of our continent of Africa. It is our instrument for forging continental African unity in every field. Under its banner, we shall continue to fight for intensification of inter-African trade, investments and cooperation at all levels, and for a united front in international organizations to achieve equality, justice and development in the whole continent in general.
130.	In the larger sphere, Africa is determined unitedly to press for its relationship with the European Economic Community in accordance with the political and economic interests of our peoples. We shall not allow ourselves to be dictated to by the rich and powerful nations to suit their policies and objectives at our expense. Our resources and potentialities are plentiful and our scope for economic cooperation unlimited. Therefore, we need not entertain any feelings of despondency or helplessness in this regard.
131.	That was our stand at the recent historic joint annual meeting of the World Bank-International Monetary Fund and its affiliates in Nairobi from 24 to 28 September this year. I call that conference historic because a meeting of this magnitude and size was held for the first time on African soil. The official opinion was that this huge conference was successfully organized. We are naturally gratified by this impartial evaluation. We can assure the international community that we shall do everything in our power to ensure the success of future meetings in Nairobi. It is indicative of our belief that major conferences need not be confined to established centres, like New York, Geneva and Vienna and others in the Western world. Other capitals which can offer the necessary facilities should also be given the chance to play host to important meetings. This is a reflection of the universal nature of our Organization.
132.	In that spirit Kenya is privileged to play host to the United Nations Environment Programme [UNEP] in Nairobi. The Kenya Government has made available ample facilities for accommodation, communications and services for the successful establishment of UNEP, which was formally opened last week in Nairobi by His Excellency Mzee Jomo Kenyatta, President of the Republic of Kenya.
133.	May I take this opportunity to express the gratitude of the Kenya Government and people to all the countries that supported our offer of Nairobi, Kenya, as the site for UNEP.
134. I wish to express our deepest sympathy to the victims of the Sudano-Sahelian famine which has now assumed catastrophic proportions in Chad, Mali, Mauritania, Niger, Senegal and Upper Volta. The Kenya Government is currently considering on a basis of urgency what aid it can give to the victims of this unprecedented drought. They can rest assured of our support to the best of our capability. We urge the United Nations, OAU, and all other interested organizations to join hands in combating the consequences of this natural disaster. It is a grim reminder that the international community should set up a long-range, permanent arrangement to meet such catastrophes in the future in any region of the world.
135.	Before I conclude, I deem it important to appeal to all countries to respect human rights without any reservations. Any change of government, or accession to power by any political party in any State should not be used as a licence to wipe out opponents or to unleash terror and bloodshed. Each national of every State, irrespective of colour, religion, sex or political persuasion, has a God- given right to life and protection under the due process of law. We cannot acquiesce in any political murder, massacre or repression in any part of the world. After all, shorn of all the technicalities and diplomatic jargon, this is the central message of our Charter and of the many conventions that have been adopted by the General Assembly.
136.	Finally, Kenya would like to see the United Nations remain in outlook and action a positive, active and dynamic force for justice, fair play and humanity. That must remain our guiding philosophy as the United Nations triumphantly marches from strength to strength in the face of many odds ahead.
